Orders of June eighth and June tenth and order of June thirteenth so far as appealed from, affirmed, without costs of this appeal to either party. All concur. (The orders grant plaintiff’s motion for substitution of Ransom Pratt as relator in the place of Corning Bar Association, deny defendant’s motion to dismiss the complaint, and grant plaintiff’s motion for an examination of witnesses before trial *1099and deny application to examine defendant and his records, in an injunction action to restrain defendant from the claimed practice of law without a license.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.